June 7, 2012




                                  JUDGMENT

                  The Fourteenth Court of Appeals
                         MICHAEL A. POKLAR, Appellant

NO. 14-11-00710-CV                        V.

                      ARTHUR BROWN, MD., PH.D, Appellee
                       ________________________________

       This cause, an appeal from the judgment in favor of appellee, Arthur Brown,
M.D., Ph.D, signed, February 14, 2011, was heard on the transcript of the record. The
parties filed a joint motion to dismiss the appeal. We therefore order the appeal
DISMISSED.

       We order the parties to pay their own costs incurred in this appeal. We further
order this decision certified below for observance. We further order that mandate be
issued immediately.